


Exhibit 10.19

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made and shall be effective
as of this first day of January, 2003, by and between Central Pacific Bank, a
Hawaii corporation, (the “Corporation”), with its principal offices at 220 South
King Street, Honolulu, Hawaii 96813, and Alwyn S. Chikamoto (the “Employee”).

 

RECITALS

 

A.          Employee is presently an employee of the Corporation and is
presently employed in his current executive capacity as Executive Vice President
and Chief Credit Officer of the Corporation.

 

B.          The Corporation and the Employee wish to acknowledge and memorialize
the terms and conditions of the Employee’s employment with the Corporation.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the terms, conditions
and covenants contained herein, the parties hereto agree as follows:

 

1.           Employment. Employee shall continue to be employed in his current
title and/or capacity (herein collectively referred to as “capacity”), but
subject to the terms and conditions stated hereinafter.

 

2.           Scope of the Employment. During the term of employment, the
Employee shall exert the Employee’s best efforts and devote the Employee’s full
and exclusive professional and/or business efforts, time and attention in
fulfilling and discharging the Employee’s duties in his current capacity or in
any other future capacity as designated by the Corporation. The services to be
performed by the Employee in the Employee’s current capacity may be extended,
curtailed or otherwise modified, from time to time, and/or the Employee’s title
and/or capacity may change, at the discretion of the Corporation.

 

3.           Term. The term of the Employee’s employment by the Corporation
pursuant to this Agreement shall be at the will of the Corporation and shall be
subject to termination as provided in paragraphs 10, 11 and 12 hereinafter.

 

4.           Compensation and Other Benefits. The Employee shall continue to
have the same compensation as presently paid to Employee, as the same may be
changed from time to time at the discretion of the Corporation (including but
not limited to annual discretionary cash bonus and stock options, if any) and
continue to have the same rights, privileges and other benefits presently
enjoyed

 

1

--------------------------------------------------------------------------------


 

by Employee in his current capacity (subject, however, to any change, at the
discretion of the Corporation, in rights, privileges and other benefits as a
result of any change in the Employee’s capacity), including but not limited to
vacation and sick leave privileges and the right to participate in any
retirement, pension, profit-sharing, stock option, insurance, medical, or other
plans which may now be in effect or which may hereafter be adopted, all as
described in the Corporation’s Employee Benefits and Policies Manual (the
“Employee Manual”).

 

5.           Conduct. Employee shall continue to abide by the policies set forth
in the Corporation’s Employee Manual and all other applicable policies and
procedures of the Corporation, and comply with all applicable laws, ordinances,
rules and regulations now or hereafter made applicable to the Corporation, its
employees, and to Employee in his designated capacity.

 

6.           Confidentiality of Trade Secrets and Other Materials.

 

a.          The Employee shall regard and preserve as confidential all Trade
Secrets (as defined below) and other non-public, confidential, privileged and/or
proprietary information, including, without limitation, client lists, client
files, and any other client information (collectively referred to herein as
“Confidential Information”) pertaining to the Corporation and its affiliates and
subsidiaries, that has been or may be revealed to or obtained by the Employee by
reason of the Employee’s employment. The Employee shall not take, retain, copy
or use, or disclose to any non- affiliated third party, either during the
Employee’s employment or forever thereafter, any Trade Secret or other
Confidential Information connected with the Corporation and its affiliates and
subsidiaries, except as required in the line of the Employee’s employment
capacity with the Corporation, or as authorized in advance and in writing by the
Corporation, or as required by law, rule, regulation or lawful court order. This
provision shall not apply with respect to information of the Corporation and its
affiliates and subsidiaries, which has been voluntarily disclosed by the
Corporation and its affiliates and subsidiaries, to the public or otherwise
enters the public domain through lawful means.

 

b.          The Employee further agrees that all know-how, strategies, tactics,
documents, reports, plans, proposals, marketing and sales plans, client lists,
client files and materials, or any other Confidential Information and Trade
Secrets revealed to or made by the Employee or that come into the Employee’s
possession by reason of the Employee’s employment hereunder are the property of
the Corporation and shall not be used by the Employee in any way adverse to the
interest of the Corporation and its affiliates and subsidiaries, or for any
unauthorized purpose. The Employee shall not deliver, reproduce or in any way
allow such documents or things to be delivered or used by any non-affiliated
third party without specific direction or consent of a duly authorized
representative of the Corporation. The Employee shall not publish, release or
otherwise make available to any third party any information describing any Trade
Secret or other Confidential Information of the Corporation and its affiliates
and subsidiaries, without prior specific written authorization of the
Corporation. Notwithstanding the foregoing, the Employee may disclose any
information (including,

 

2

--------------------------------------------------------------------------------


 

Confidential Information or Trade Secrets) to any third-party pursuant to the
Employee’s proper authority and capacity of employment with the Corporation.

 

c.          For purposes of this Agreement, the term “Trade Secrets” shall
include, but not be limited to, information of the Corporation and its
affiliates and subsidiaries, encompassed in all know-how, strategies, tactics,
plans, proposals, marketing and sales plans, client lists, client files,
financial information, costs, risk analysis, and all concepts or ideas in or
reasonably related to the Corporation and its affiliates and subsidiaries, that
have not been previously publicly released by duly authorized representatives of
the Corporation and its affiliates and subsidiaries.

 

7.           Noncompetition During Employment. While employed hereunder, the
Employee agrees to devote all of his professional and business expertise and
efforts to the Corporation, and not to work for any other business or entity or
engage in any activity in competition with the Corporation and its affiliates
and subsidiaries, and not to render any services, directly or indirectly, of a
business, commercial or professional nature to any other person, firm,
corporation or organization for compensation without the prior written consent
of the Corporation, and not to solicit or entice any employee of the Corporation
and its affiliates and subsidiaries, to leave the employ thereof or work for
anyone in competition with the Corporation and its affiliates and subsidiaries.
Furthermore, the Employee hereby agrees not to take any preliminary steps to set
up or engage in any business enterprise that would be in competition with the
Corporation and its affiliates and subsidiaries, until after the termination of
employment hereunder. In addition, while employed hereunder, the Employee hereby
agrees to divulge to the Corporation any and all competitive plans which the
Employee may have under consideration, whether or not the Employee intends to
act upon such plans. As used in the preceding sentence, the term “competitive
plans” shall include, but not be limited to, plans to set up, establish or
engage in any business enterprise in competition with the Corporation and its
affiliates and subsidiaries, and plans to seek or accept employment from anyone
in competition with the Corporation and its affiliates and subsidiaries.

 

8.           Noncompetition After Termination.

 

a.          Employee agrees that for a period of twenty-four (24) months after
this Agreement or the Employee’s employment, whichever is later, has been
terminated for any reason, regardless of whether the termination is initiated by
Corporation or Employee, or for a period of time equal to the length of
Employee’ employment with Corporation if such tenure is less than twenty-four
(24) months, Employee will not, directly or indirectly, solicit any person,
company, firm, or corporation who is or was a customer of Corporation during a
period of five (5) years prior to the termination of Employee’ employment.
Employee agrees not to solicit such customers on behalf of himself or any other
person, firm, company, or corporation. Corporation agrees to provide a list of
such customers whom the Employee may not solicit.

 

b.          Employee agrees that for a period of twelve (12) months after the
termination of his employment with Corporation, regardless of whether the
termination was initiated by

 

3

--------------------------------------------------------------------------------


 

Corporation or Employee, he will not accept employment with, or act as a
consultant, contractor, advisor, or in any other capacity for, a competitor of
the Corporation, or enter into competition with the Corporation, either by
himself or through any entity owned or managed in whole or in part by the
Employee, within the island of Oahu. The term “competitor” as used in this
paragraph 8, means any entity primarily engaged in the business of providing
banking and other related services.

 

c.          The parties have attempted to limit Employee’ right to compete only
to the extent necessary to protect Corporation from unfair competition. The
parties recognize, however, that reasonable people may differ in making such a
determination. Consequently, the parties hereby agree that, if the scope or
enforceability of the foregoing restrictive covenant is in any way disputed at
any time, a court or other trier of fact may modify and enforce the covenant to
the extent that it believes the covenant is reasonable under the circumstances
existing at that time.

 

9.           Injunctive Relief. The Employee understands and hereby agrees that
the Corporation will suffer irreparable harm in the event that the Employee
fails to comply with any of the Employee’ obligations under paragraphs 6, 7 and
8 above and that monetary damages will be inadequate to compensate the
Corporation for such breach. Accordingly, the Employee hereby agrees that the
Corporation will be entitled to injunctive relief to enforce the terms of
paragraphs 6, 7 and 8 above, as well as any other remedies available to the
Corporation at law or in equity.

 

10.         Termination by Corporation.

 

a.          Termination For Cause. The Corporation may terminate this Agreement
and the Employee’s employment at any time for cause without further liability or
obligation to the Employee except as provided herein by giving written notice to
the Employee. Upon such termination, the Employee shall have no right to receive
compensation or other benefits for any period after termination for cause except
as provided herein. Termination for cause shall include, but not be limited to,
termination because of the Employee’s personal dishonesty, theft, gross
misconduct, gross carelessness, breach of fiduciary duty, failure to perform
stated duties, failure to comply with any of the Corporation’s policies or
procedures, or any violation of law. If this Agreement and the Employee’s
employment is terminated for cause, the Employee shall be entitled to the
Employee’s base salary and accumulated and unused vacation time earned by the
Employee and computed pro rata up to and including the date of termination, and
the Corporation shall have no further obligation to the Employee. Except as
otherwise provided herein, all other benefits specifically provided for in this
Agreement shall cease and lapse as of the date of termination. Furthermore, any
termination shall be without prejudice to any right or remedy to which the
Corporation may be entitled either at law, in equity, or under this Agreement.

 

b.          Termination Without Cause. The Corporation may terminate this
Agreement and the Employee’s employment at any time without cause without
further liability or obligation to the Employee except as provided herein by
giving the Employee thirty (30) days prior written notice. Upon the effective
date of such termination, the Employee shall have no right to receive

 

4

--------------------------------------------------------------------------------


 

compensation or other benefits for any period after termination without cause
except as provided herein. If this Agreement and the Employee’s employment is
terminated without cause, the Employee shall be entitled to the Employee’s base
salary and accumulated and unused vacation time earned by the Employee and
computed pro rata up to and including the effective date of termination, and the
Corporation shall have no further obligation to the Employee. Except as
otherwise provided herein, all other benefits specifically provided for in this
Agreement shall cease and lapse as of the effective date of termination.

 

11.         Termination by Employee. The Employee may resign and terminate the
Employee’s employment hereunder at any time effective thirty (30) days after
delivery of written notice to the Corporation. If the Employee voluntarily
resigns, the Employee shall be entitled to Employee’s base salary and
accumulated and unused vacation time earned by the Employee and computed pro
rata up to and including the effective date of termination, and the Corporation
shall have no further obligation to the Employee.

 

12.         Termination After Change of Control. If the Employee’s employment
pursuant to this Agreement is terminated as a result of and within twelve (12)
months after a Change of Control (as hereinafter defined), the Employee shall be
entitled to the immediate vesting of all nonvested stock options granted and
accumulated up to the date of termination and a severance pay in an amount equal
to three (3) times the Employee’s annual base salary and annual cash bonus. A
“Change of Control” is defined as the occurrence of any of the following events:
(i) a merger where the Corporation and/or CPB, Inc., the 100% owner of the
Corporation (“CPBI”) is not the surviving corporation; (ii) the transfer of all
or substantially all of the assets of the Corporation to another unaffiliated
corporation, entity or person; (iii) the acquisition by any person, group of
related or affiliated persons (excluding, however, affiliates of the
Corporation) or group of persons acting in concert in one or more transactions
of equity securities of the Corporation and/or CPBI of fifty percent (50%) or
more of the outstanding voting power of the Corporation and/or CPBI after such
transaction or transactions.

 

13.         Limitation on Severance Payments. Notwithstanding the foregoing, any
severance payment and, if applicable, the value of any option acceleration and
any other benefits payable hereunder shall be reduced by such amount as is
necessary, in the opinion of tax counsel or other appropriate tax advisor
selected in good faith by the Corporation, so that no portion of the foregoing
will be subject to excise taxes for an “excess parachute payment” under Internal
Revenue Code Sections 280G and 4999.

 

14.         Withholding. All amounts payable by the Corporation hereunder shall
be subject to all federal, state, local and other withholdings and employment
taxes as required by applicable law.

 

15.         Arbitration. Any dispute or controversy arising under, out of, in
connection with or related to this Agreement or by breach hereunder shall be
determined and settled by binding arbitration in Honolulu, Hawaii, in accordance
with the Rules of the American Arbitration Association

 

5

--------------------------------------------------------------------------------


 

and Hawaii Revised Statutes Chapter 658A. Judgment upon the award may be entered
in a court of competent jurisdiction, provided that such award shall under no
circumstances include as an element thereof, any award for punitive damages. The
prevailing party shall be entitled to recover from the other party its or his
own expenses for the arbitrator’s fees, attorney’s fees, and for other expenses
of presenting its or his case. Other arbitration costs, including fees for
records or transcripts, shall be borne equally by the parties. The arbitrator is
expressly empowered to determine any matter related to the employment of the
Employee, including, but not limited to, the manner in which employment is
terminated, any claims of tortious conduct, and any other claim, related to the
termination of employment and/or the parties’ actions or omissions of actions
prior to or during the Employee’s employment. Demand for arbitration hereunder
shall be made by notice in writing given to the other party within six (6)
months of the event giving rise to the claim. Failure by any party to assert in
writing within six (6) months of any claim within the scope of this paragraph
shall forever bar the assertion of that claim in any forum.

 

16.         Binding Effect and Assignment. The rights and obligations of this
Agreement shall be binding upon and inure to the benefit of the Corporation, its
successors and assigns. This Agreement shall not be assigned by the Employee;
however, the obligations of the Employee hereunder, to the extent that such
obligations may be performed by the Employee’s estate, shall be binding upon the
Employee’s heirs and estate.

 

17.         Survival of Rights, Duties and Obligations. The termination of
Employee’s employment or of this Agreement shall not release either party to
this Agreement from any liability which at the time of termination is already
accrued to the other party or which thereafter may accrue with respect to any
act or omission arising either prior to such termination or after such
termination when there is a continuing obligation. Without limiting the
foregoing, Sections 6, 8 and 9 shall survive termination of the Employee’s
employment with the Corporation and/or the termination of this Agreement.

 

18.         Receipt of Agreement. Each of the parties hereto acknowledges having
read this Agreement in its entirety and having received a fully executed copy
thereof. A fully executed copy shall be an original for all purposes. The
Employee further acknowledges that he has been advised, prior to his execution
of this Agreement, of his right to retain and seek the advice of an attorney
regarding this Agreement.

 

19.         Hawaii Law. This Agreement is to be governed by and construed under
the laws of the State of Hawaii.

 

20.         Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the employment of the Employee by the
Corporation during the term of this Agreement and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties.
No modification, amendment, or waiver of any of the provisions of this Agreement
shall be effective unless in writing, specifically referring hereto, and signed
by both parties.

 

6

--------------------------------------------------------------------------------


 

Furthermore, the parties agree to amend this Agreement or to re-execute a new
agreement, as and when necessary, to ensure the terms and provisions of this
Agreement comply with all laws, rules and regulations at any time applicable to
the Corporation and/or this Agreement.

 

21.         Waiver of Breach. The failure to enforce at any time any of the
provisions of this Agreement, or to require at any time performance by the other
party of any of the provisions hereof, shall in no way affect either the
validity of this Agreement or any part hereof of the right of either party
thereafter to enforce each and every provision in accordance with the terms of
this Agreement.

 

22.         Notice. Any written notice required or permitted to be given
hereunder shall be deemed delivered either when personally delivered or when
mailed, registered or certified, postage prepaid with return receipt requested,
if to the Employee, addressed to the Employee at the last residence address of
the Employee as shown in the records of the Corporation, and if to the
Corporation, addressed to the President of the Corporation at the principal
office of the Corporation.

 

23.         Attorneys’ Fees. Should any litigation be commenced between the
parties to this Agreement, concerning any provision of this Agreement or the
rights and obligations of any party in relation thereto, the party prevailing in
such litigation shall be entitled, in addition to such relief as may be granted
by a court of competent jurisdiction, to a reasonable sum for attorney’s fees in
such litigation which shall be determined by the court in which such litigation
occurs, as well as all court costs.

 

24.         Severability. If any provision of this Agreement is held to be
invalid or unenforceable by any court or lawful authority, the invalidity or
unenforceability of such provision shall not affect the validity and
enforceability of the remaining provisions of this Agreement, and all such
remaining provisions and this Agreement shall be construed so as to be valid and
enforceable to the maximum extent permitted by law, and this Agreement shall be
reformed accordingly.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above and effective as of the Effective Date.

 

 

 

CENTRAL PACIFIC BANK

 

 

 

 

 

 

By

/s/ Glenn K.C. Ching

 

 

Glenn K.C. Ching

 

 

General Counsel

 

 

Senior Vice President

 

 

 

 

(Corporation)

 

 

 

 

 

 

 

 

/s/ Alwyn Chikamoto

 

 

 

 

 

 

 

(Employee)

 

8

--------------------------------------------------------------------------------
